                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                  Plaintiff,                             8:18CV111

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
THE LANCASTER COUNTY COURT,
Court Rep. for State of Neb; THE
LANCASTER COUNTY DISTRICT
COURT, Court Rep. for State of Neb.;
NEBRASKA COURT OF APPEALS,
Court Rep. for the State of Neb.; and
THE NEBRASKA SUPREME COURT,
Court Rep. for the State of Neb;

                  Defendants.

      Plaintiff Eric M. Robinson (“Robinson”) filed a Complaint (filing no. 1)
under 42 U.S.C. § 1983. He has also filed additional motions and supplemental
materials. (Filing Nos. 16, 18, 20, 21, & 23–27.) The court granted Robinson leave
to proceed in forma pauperis. (Filing No. 15.) The court now conducts an initial
review of Robinson’s pleadings to determine whether summary dismissal is
appropriate. See 28 U.S.C. § 1915(e).

      I. SUMMARY OF COMPLAINT AND ADDITIONAL PLEADINGS

      Robinson filed his Complaint on March 7, 2018, seeking relief pursuant to
42 U.S.C. § 1983 against the Lancaster County and District Courts of Nebraska,
the Nebraska Court of Appeals, and the Nebraska Supreme Court (collectively “the
Nebraska state courts”). In his 65-page Complaint, Robinson alleges that the
Nebraska state courts have violated his “First Amendment right to petition the
government for a redress of grievance by intentionally neglecting said courts’
obligation to Article I, Section 13 of the Nebraska State Constitution to, without
delay, remedy matters of [Robinson’s] violated 6th and 14th Amendment right to
effective counsel in order to secure the right to due process of law fair trial
resources” for overturning Robinson’s unlawful convictions. (Filing No. 1 at
CM/ECF pp. 4–5.)1

       Robinson also claims he was unlawfully incarcerated as a result of various
state court criminal proceedings and the Nebraska state courts have acted to deny
him the “defense owed.” (See id. at CM/ECF pp. 12–13, 15, 20.) In particular,
Robinson asserts that Judge Acton of the Lancaster County Court “forged . . . a
CR14-9536 Case Action Summary” on September 16, 2014, “to fraud the
satisfaction of attorney withdraw[al] matters that were not adjudged by Judge
Acton in concerns with Sandford Pollack’s withdraw[al] . . . on [September 13,]
2014, that Judge Foster sustained at a formal hearings conference on [September
15,] 2014,” at which Robinson appeared. (Id. at CM/ECF pp. 21–22.) Robinson
alleges Judge Acton’s “forgery” appointed Bill Chapin when no motion for
substitute counsel or order appointing replacement counsel had been made at the
September 15, 2014 formal hearings conference and thereby denied Robinson’s
right to proceed pro se. (Id. at CM/ECF p. 22.) However, Robinson also alleges
that Chapin was bound to Robinson as his “counsel of choice” in Lancaster County
Court Case CR15-13365 and asserts he was owed the counsel of his choice in his
other state criminal proceedings. (Id. at CM/ECF pp. 27–33.)

       Robinson alleges he has suffered a “broad spectrum” of injuries based on
Judge Acton’s “malfeasance that recruited and redirected [Robinson’s] counsel of
his choice at court cost, Bill Chapin.” (Id. at CM/ECF p. 38.) As relief, Robinson
seeks to have “all of [his] criminal convictions attached to Judge Acton, . . . Judge
Phillips, . . . Judge Yardley, [and] Judge Otte from 2014 [until] now . . . abolished
and counsel of choice at whatever the cost to the state . . . awarded immediately.”


      1
        Spelling, punctuation, and capitalization are corrected throughout this Memorandum
and Order.

                                            2
(Id. at CM/ECF pp. 43–44.) Robinson also requests damages in the amount of the
“daily per diem to cover my living expenses, equivalent to the daily unlawful
incarceration pay rate while [he is] pursuing damages from the State of Nebraska.”
(Id. at CM/ECF pp. 44–45.)

       Attached to Robinson’s Complaint are approximately 26 pages consisting of
various state county, district, and appellate court records from Robinson’s criminal
proceedings in those courts along with Robinson’s handwritten commentary. (Id. at
CM/ECF pp. 66–92.) In addition, Robinson has filed a supplement (filing no. 23)
and eight motions for supplemental filings (filing nos. 16, 18, 20, 21, & 24–27)2
totaling approximately 342 pages and consisting of various state court records from
Robinson’s county, district, and appellate court proceedings along with Robinson’s
handwritten or typed commentary, ramblings, and frustrations related to those
various proceedings. With the exception of one motion (filing no. 20), all of
Robinson’s supplemental pleadings and motions are identical to pleadings filed by
Robinson in his other civil action at Case Number 8:18CV73, in which Robinson
raised claims similar to those here. The court recently dismissed Robinson’s action
at 8:18CV73 without prejudice because, inter alia, Robinson’s claims were barred
under Heck v. Humphrey, 512 U.S. 477 (1994). (Filing No. 37, Case No.
8:18CV73.)

       As additional background, the court notes that Robinson previously filed an
action in this court at Case Number 8:17CV204 seeking a writ of mandamus
related to his state criminal proceedings which the court dismissed without
prejudice. (See Filing Nos. 28 & 29, Case No. 8:17CV204.) Robinson also
currently has other pending cases in this court related to his state criminal
       2
          The Clerk of Court advised Robinson that two of his motions (filing nos. 16 & 18) were
unsigned and therefore deficient. The Clerk of Court directed Robinson to “correct the
deficiency” (i.e., file a signed copy of the motion) within 15 days, or the pleading “may be
stricken from the record of this case.” (TEXT ORDERS, Filing Nos. 17 & 19.) Robinson did not
specifically respond to the deficiency notice, but close examination of Robinson’s motion in
Filing No. 20 reveals that Robinson included a signed copy of the deficient motion from Filing
Nos. 16 and 18. Accordingly, the court will consider Filing Nos. 16 and 18, which are essentially
identical, in conducting this initial review.

                                               3
proceedings. See 4:18CV3154 (§ 2241 habeas), 8:19CV42 (§ 2241 habeas), and
8:19CV43 (§ 2254 habeas).

                II. APPLICABLE STANDARDS OF REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

      Liberally construed, Robinson alleges federal constitutional claims. To state
a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting

                                        4
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993).

                                   III. DISCUSSION

        Robinson’s Complaint with its hundreds of pages of additional motions and
supplemental materials does not comply with Federal Rule of Civil Procedure 8,
which states that a pleading must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” (emphasis added) The court has
warned Robinson in his previous litigation in this court that he must comply with
Rule 8 in any complaint he files against state officials. (See, e.g., Filing No. 28,
Case No. 8:17CV204.) In addition to this basic pleading deficiency, the most
liberal construction of Robinson’s pleadings fails to suggest that he is entitled to
relief.

       Liberally construed, Robinson sues the Lancaster County Court, the
Lancaster County District Court, the Nebraska Court of Appeals, and the Nebraska
Supreme Court for First Amendment and due process violations. Robinson’s
claims for damages against the Nebraska state courts necessarily fail because
“courts as entities are not vulnerable to § 1983 suits, because they are protected by
state immunity under the eleventh amendment.” Harris v. Missouri Ct. of App.,
787 F.2d 427, 429 (8th Cir. 1986). The Eleventh Amendment bars claims for
damages by private parties against a state. See, e.g., Egerdahl v. Hibbing Cmty.
Coll., 72 F.3d 615, 618–19 (8th Cir. 1995); Dover Elevator Co. v. Arkansas State
Univ., 64 F.3d 442, 446–47 (8th Cir. 1995). Any award of retroactive monetary
relief payable by the state, including for back pay or damages, is proscribed by the
Eleventh Amendment absent a waiver of immunity by the state or an override of
immunity by Congress. See, e.g., Dover Elevator Co., 64 F.3d at 444; Nevels v.
Hanlon, 656 F.2d 372, 377–78 (8th Cir. 1981). Moreover, a suit may be brought
under § 1983 only against a “person” who acted under color of state law and a
court is not a “person” within the meaning of § 1983. Harris, 787 F.2d at 429. As
such, Robinson’s claims against the Nebraska state courts must be dismissed.

                                         5
       The court finds it unnecessary to grant Robinson an opportunity to amend
his Complaint to assert his claims against a proper defendant3 because Robinson’s
claims also are barred by Heck v. Humphrey. Robinson alleges that he has been
unlawfully convicted and/or incarcerated in several state court criminal cases and
seeks to have his state convictions from 2014 to the present abolished. In Heck v.
Humphrey, the Supreme Court held a prisoner may not recover damages in a §
1983 suit where the judgment would necessarily imply the invalidity of his
conviction, continued imprisonment, or sentence unless the conviction or sentence
is reversed, expunged, or called into question by issuance of a writ of habeas
corpus. 512 U.S. 477, 486–87 (1994); Schafer v. Moore, 46 F.3d 43, 45 (8th Cir.
1995). See Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996) (indicating that,
under Heck, court disregards form of relief sought and instead looks to essence of
plaintiff’s claims); Harvey v. Horan, 278 F.3d 370, 375 (4th Cir. 2002), abrogated
on other grounds by Skinner v. Switzer, 562 U.S. 521 (2011) (Heck applies to
claims for damages, as well as to claims for injunctive relief that necessarily would
imply the invalidity of plaintiff’s conviction); Lawson v. Engleman, 67 Fed. Appx.
524, 526 n. 2 (10th Cir. 2003) (Heck applied to plaintiff’s claims for monetary,
declaratory, and injunctive relief; Heck should apply when the concerns underlying

       3
          For the sake of completeness, the court notes that to the extent Robinson’s Complaint
asserts claims against Judge Acton, any claims against Judge Acton in his official capacity would
be barred by sovereign immunity. See Tisdell v. Crow Wing Cty., No. CIV. 13-2531 PJS/LIB,
2014 WL 1757929, at *7 (D. Minn. Apr. 30, 2014) (official-capacity claims against state court
judge are claims against state). Moreover, any claims against Judge Acton in his individual
capacity would be barred by judicial immunity. A judge is immune from suit, including suits
brought under § 1983 to recover for alleged deprivation of civil rights, in all but two narrow sets
of circumstances. Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is not
immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial
capacity. Second, a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Id. (internal citations omitted). An act is judicial if “it is
one normally performed by a judge and if the complaining party is dealing with the judge in his
judicial capacity.” Id. (internal citations omitted). Absolute judicial immunity is not overcome by
allegations of bad faith or malice. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Stump v.
Sparkman, 435 U.S. 349, 356-57 (1978). Robinson alleges no facts suggesting Judge Acton’s
actions fell outside the scope of his duties as a judge presiding over a criminal case or that Judge
Acton acted without jurisdiction. Robinson’s conclusory allegations of fraud are insufficient.

                                                 6
Heck exist). Robinson did not assert that his convictions have been set aside or
otherwise held invalid, and therefore, Robinson has not stated a cognizable claim
under § 1983.

       As the court previously indicated to Robinson, (filing no. 28, Case No.
8:17CV204), if Robinson actually seeks federal habeas corpus relief, i.e. to
invalidate his convictions, he must first exhaust his state court remedies,
specifically through the state court appellate system; file separate habeas corpus
petitions for each state court judgment;4 and any habeas action will be subject to a
one-year statute of limitations. See 28 U.S.C. § 2241(d)(1); 28 U.S.C. § 2254(b)
and (c); Rule 2(e) of the Rules Governing Habeas Corpus Cases Under Section
2254.

       IT IS THEREFORE ORDERED that:

       1.      This case is dismissed without prejudice.

     2.        All pending motions (filing nos. 16, 18, 20, 21, & 24–27) are denied
as moot.

       3.      A separate judgment will be entered.

       Dated this 14th day of March, 2019.

                                                    BY THE COURT:

                                                    s/ Richard G. Kopf
                                                    Senior United States District Judge




       4
           As noted above, Robinson has filed three habeas actions in this court which are pending
initial review.

                                                7
